Title: To James Madison from Carlos Martínez de Yrujo, 15 May 1804
From: Yrujo, Carlos Martínez de
To: Madison, James



Sir.
Philadelphia 15 May 1804
The explanations, which the government of France, has given to his Catholic Majesty concerning the sale of Louisiana to the United States, and the amicable dispositions on the part of the King my master towards these States, have determined him to abandon the oposition, which at a prior period and with the most substantial motives, he had manifested against that transaction. In consequence and by special order of His Majesty, I have the pleasure to communicate to you his Royal intentions on an affair so important; well perswaded that the American government will see in this conduct of the King my master a new proof of his consideration for the United States, and that they will correspond, with a true reciprocity, with the sincere friendship of the King, of which he has given them so many proofs. God preserve you many years. [B Mo. de V.S. Su mas ato. y sego Sr
El Marqués de casa Yrujo]
